Rosenberry, J.
A number of questions are raised, but we find it necessary to consider only one, and that is as to whether or not the terms of the policy insured the defendant Mueller against liability arising under the admitted circumstances of this case.
On the third page of the policy is a schedule of statements, in which the following is found: “The car will be used for ‘Pleasure only, owner driving,’ ” — the words “Pleasure only, owner driving” being inserted with a pen in a blank prepared for that purpose. The rider, under and by virtue of which the defendant Exchange is liable if at all, is as follows:
“This indorsement, when properly executed and attached to policy No. --, evidences that the insured is insured against loss by reason of his legal liability to others for bodily injuries accidentally sustained, including death at any time, resulting therefrom on account of any accident due to the ownership, maintenance, or use by himself,-employeé--e-r-f^-mfeor-of — his—family-of any automobile described in this policy, subject to the conditions of this policy. . . .
' “As to this indemnity and this indorsement, particular attention is called to the statement as to the use of the automobile or automobiles .insured, contained in the schedule of statements attached hereto. The insured should be very careful not to deviate from the stated use because the occurrence of an accident while doing so is clearly not under this indemnity.”
It is contended by the plaintiff, and the circuit court held, that the words “or use by himself” included a use by the defendant Mueller personally, even though the other occupant of the car was at the wheel driving. It is. the contention of the defendant Exchange that the policy was written at a lower rate because of the limitation contained in the terms of the policy that the ear wa& to be used for pleasure only, owner driving, and that this limited use is referred to *532in the last clause quoted and limited the meaning of the words “use by himself,” and that therefore no liability exists for any damage occasioned by the car, even though Mueller was a passenger therein, if the car was in fact being driven by some one other than Mueller, the owner.
If the language does not express the meaning contended for by the defendant Exchange, it is difficult to conceive language that would. The words “employee or member of his family” are stricken out. Attention is called in the rider to the provision in the schedule of statements, and it is agreed that if the insured deviates from the stated use, that during that period any accident occurring will not be covered by the policy. While insurance policies should be construed most strongly in favor of the insured, this does not require that the court disregard the plain meaning and intent of the policy when it is clearly and definitely expressed.
The defendant Exchange not being liable to the defendant Mueller under the terms of the policy, there was nothing due and we do not need to consider the meaning of the words “loss by reason of his legal liability to others.”
By the Court. — Order appealed from is affirmed.